PER CURIAM:
The parties in this claim filed a written stipulation which revealed that, on March 24, 1977, the claimant, Betty S. Buckner, was driving their vehicle on Secondary Route 60/12 in the vicinity of Belle in Kanawha County; that respondent had negligently allowed a hole to remain in the road which was covered with water on the date of the accident; and that claimant, Betty S. Buckner, without fault on her part, struck the hole and damaged their vehicle in the amount of $63.46, which sum is a fair and equitable estimate of the damage sustained. Based on the foregoing, an award in the above amount is hereby made to the claimants.
Award of $63.46.